Case 1:19-cv-04314-AT Document 119 Filed 08/27/20 Page 1 of 6
           Case 1:19-cv-04314-AT Document 119 Filed 08/27/20 Page 2 of 6




                                          BACKGROUND

         The following facts are taken from the TAC and “are presumed to be true for purposes of

considering a motion to dismiss for failure to state a claim.” Fin. Guar. Ins. Co. v. Putnam

Advisory Co., LLC, 783 F.3d 395, 398 (2d Cir. 2015).

         GLD is a minor with bipolar disorder. TAC at 1; see id. ¶¶ 29–30. On February 14,

2018, at the age of fourteen, she suffered two separate instances of sexual assault. Id. at 1–5. At

that time, Plaintiffs resided in a homeless shelter operated by the Children’s Rescue Fund. Id. ¶¶

13, 29, 33. The first incident occurred when Defendant Kester A. Marcus, a safety monitor,

sexually assaulted GLD in her residence. Id. at 2, ¶ 57. That same day, the Administration for

Children’s Services removed GLD to the “Children’s Center,” a facility operated by the City. Id.

¶¶ 68–69. GLD left the Children’s Center, but GD was not notified. Id. ¶ 70. After leaving the

Children’s Center, GLD was sexually assaulted again, by a different individual. Id. ¶ 71.

                                          DISCUSSION

    I.      12(b)(6) Standard

            A. Failure to State a Claim

         To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient factual

allegations in the complaint that, accepted as true, “state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)) (internal quotation marks omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

         A plaintiff is not required to provide “detailed factual allegations” in the complaint, but

must assert “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555. Ultimately, the facts pleaded in the
                                                   2
           Case 1:19-cv-04314-AT Document 119 Filed 08/27/20 Page 3 of 6




complaint “must be enough to raise a right to relief above the speculative level.” Id. A court

must accept the factual allegations in the complaint as true and draw all reasonable inferences in

the plaintiff’s favor. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).

   II.       Analysis

             A. Monell Claims

         Plaintiffs seek to hold the City Defendants liable for constitutional violations under 28

U.S.C. § 1983. Pursuant to the Supreme Court’s decision in Monell v. Department of Social

Services, 436 U.S. 658 (1978), a municipality is liable under § 1983 “only if the governmental

body itself subjects a person to a deprivation of rights or causes a person to be subjected to such

deprivation.” Cash v. Cty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011) (internal quotation marks

omitted) (quoting Connick v. Thompson, 563 U.S. 51, 60 (2011)). Under Monell, a municipality

cannot be held vicariously liable for the illegal actions of its employees; rather, a “plaintiff must

demonstrate that, through its deliberate conduct, the municipality was the moving force behind

the alleged injury.” Id. (internal quotation marks and citations omitted). To prevail on such a

claim, therefore, a plaintiff must show “that ‘action pursuant to official municipal policy’ caused

the alleged constitutional injury.” Id. (quoting Connick, 561 U.S. at 60).

         In order for municipal liability to attach for alleged constitutional violations, a plaintiff

must prove: “(1) actions taken under color of law; (2) deprivation of a constitutional or statutory

right; (3) causation; (4) damages; and (5) that an official policy of the municipality caused the

constitutional injury.” Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008) (citing Monell,

436 U.S. at 690–91). “The fifth element—the ‘official policy’ element—can only be satisfied

where a plaintiff proves that a ‘municipal policy of some nature caused a constitutional

tort.’” Id. (quoting Monell, 436 U.S. at 691). “In other words, a municipality may not be found


                                                    3
          Case 1:19-cv-04314-AT Document 119 Filed 08/27/20 Page 4 of 6




liable simply because one of its employees committed a tort.” Id. (quoting Bd. of County

Comm’rs v. Brown, 520 U.S. 397, 405 (1997)).

       The City Defendants argue that the complaint fails to state a claim for municipal liability.

Def. Mem. at 6–11. The Court agrees. Plaintiffs have not alleged any facts which establish that

a municipal policy or custom caused GLD harm. See TAC ¶¶ 74, 81–84 (reciting conclusory

theories of municipal liability). “[T]he mere assertion that a municipality has such a custom or

policy is insufficient in the absence of allegations of fact tending to support, at least

circumstantially, such an inference.” Montero v. City of Yonkers, New York, 890 F.3d 386, 403–

04 (2d Cir. 2018) (internal quotation marks, citation, and alterations omitted).

       Accordingly, the City Defendants’ motion to dismiss the § 1983 claims is GRANTED.

           B. ADA and Rehabilitation Act Claims

       To assert a claim under the ADA or the Rehabilitation Act for discrimination in public

services, a plaintiff must demonstrate that (1) she is a qualified individual with a disability, (2)

the defendant is subject to the ADA or the Rehabilitation Act, and (3) she was denied the

opportunity to participate in or benefit from the defendant’s services, programs, or activities, or

was otherwise discriminated against by the defendant because of her disability. McElwee v. Cty.

of Orange, 700 F.3d 635, 640 (2d Cir. 2012).

       The City Defendants argue that the complaint fails to allege that GLD was discriminated

against because of her disability. Def. Mem. at 17. The Court agrees. Plaintiffs allege that GLD

is a qualified individual with a disability and that Defendants are subject to the ADA and the

Rehabilitation Act. TAC ¶¶ 29, 95–96, 116–117. But they do not allege that GLD was denied

participation in a service or program because of her disability or that the City Defendants

discriminated against her because of her disability. To counter Defendants’ argument, Plaintiffs


                                                   4
              Case 1:19-cv-04314-AT Document 119 Filed 08/27/20 Page 5 of 6




claim that Plaintiff GLD would not have suffered assault “but for [the City Defendants’] refusal

and neglect to carry out their duties.” Pl. Opp. at 23, ECF No. 97; see id. at 22. However,

Plaintiffs do not link the City Defendants’ alleged failures to discrimination based on GLD’s

disability.

        Accordingly, Defendant’s motion to dismiss the ADA and Rehabilitation Act claims is

GRANTED.

               C. Negligence Claims

        Plaintiffs also allege violations of New York state law and seek damages for negligence,

negligent hiring and supervision, and negligent infliction of emotional distress. TAC ¶¶ 137–

147. Having dismissed their federal law claims against the City Defendants, the Court declines

to exercise supplemental jurisdiction over these state law claims pursuant to 28 U.S.C. §

1367(c). See Pension Benefit Guar. Corp. ex rel. Saint Vincent Catholic Med. Ctrs. Ret. Plan v.

Morgan Stanley Inv. Mgmt. Inc.,712 F.3d 705, 727 (2d Cir. 2013) (“[I]n the usual case in which

all federal-law claims are eliminated before trial, the balance of factors to be considered under

the pendent jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will

point toward declining to exercise jurisdiction over the remaining state-law claims.” (internal

quotation marks and citation omitted)); Powell v. Gardner, 891 F.2d 1039, 1047 (2d Cir.

1989) (“[I]n light of the proper dismissal of the § 1983 claim against the [c]ounty, the district

court should have declined to exercise pendent jurisdiction over [the plaintiff’s] state-law claims

against the [c]ounty.”).

        Accordingly, Plaintiffs’ state law claims against the City Defendants are DISMISSED

without prejudice to renewal in state court.




                                                  5
        Case 1:19-cv-04314-AT Document 119 Filed 08/27/20 Page 6 of 6




                                     CONCLUSION

      For the foregoing reasons, the City Defendants’ motion to dismiss the TAC is

GRANTED.

      The Clerk of Court is directed to terminate the motion at ECF No. 88.

      SO ORDERED.

Dated: August 27, 2020
       New York, New York




                                              6
